DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-13 in the reply filed on December 21, 2021 is acknowledged.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 5-13, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including: receiving an itinerary from a traveler at a pacted system, said pacted system linking a group of service providers and a group of travelers, wherein the pacted system enables: each service provider, included in the group of service providers, to communicate with an anonymous traveler, included in the 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel behaviors of persons and structuring and managing the related commercial relationships with travel service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data, similar because at another level of abstraction the claims could be characterized as tailoring booking information presented to a user based on, e.g., user data or time data; LendingTree, LLC v. Zillow, Inc., 656 Fed.Appx. 991 (Fed. Cir. 2016)—applying for loans and receiving offers via a third-party intermediary, similar because at another level of abstraction the claims could be characterized as managing travel bookings via a third-party intermediary).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (central processing system, communicating "electronically"—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting data).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend 
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (central processing system, communicating "electronically"—see published Specification ¶¶ 0022, 37-44 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (that is, they further limit the abstract ordering or human activities without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., a central processing system and electronic communications).  Although some of the dependent claims introduce electronic messages, these do not provide a practical application for the same reasons as the electronic communications—they amount to nothing more than using generic computer capabilities as a tool when performing the abstract idea.  Although claim 10 recites an itinerary that is broadly "artificially-intelligent-based," this merely serves to further limit the general link of the abstract idea to a particular computing environment, and no specifics are set forth on any AI improvements or other aspects. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (i.e., electronic messages), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known capabilities for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0022).  The same is true for the "artificially-intelligent-based" itinerary (see ¶ 0029, only described at the same high level of generality, providing ample evidence that Applicant assumes one of ordinary skill would recognize 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, et al., U.S. Pat. Pub. No.  2004/0210476 (Reference A of the attached PTO-892) in view of Yalcin, et al., U.S. Pat. Pub. No. 2015/0161528 (Reference B of the attached PTO-892).
As per claim 5, Blair teaches a method comprising: 
receiving an itinerary from a traveler at a pacted central processing system (¶¶ 0110, 127), said pacted system linking a group of service providers and a group of travelers (¶¶ 0016, 45), wherein the pacted central processing system enables: 
each service provider, included in the group of service providers, to electronically communicate with an anonymous traveler, included in the group of travelers; and each traveler, included in the group of travelers, to electronically communicate anonymously with a service provider, included in the group of travelers (¶¶ 0059, 75); 
committing the itinerary to the pacted central processing system (¶ 0008); 
generating a unique identifier that identifies the itinerary and the traveler at the pacted central processing system (¶¶ 0008, 83-84); 

anonymously booking, using the unique identifier, the itinerary by the pacted central processing system, said booking comprising transmitting the unique identifier to one or more service providers identified in the itinerary (¶¶ 0019-20, 127)
Blair does not explicitly teach receiving, at the pacted central processing system, data relating to an interrupt in the itinerary; and remediating, by the pacted central processing system, the interrupt in the itinerary; which is taught by Yalcin (¶¶ 0023, 29).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Yalcin—namely, to minimize passenger frustration and delay following an incident.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 6, Blair in view of Yalcin teaches claim 5 as above.  Yalcin further teaches the data relating to the interrupt is received from the one or more service providers (¶ 0028), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 7, Blair in view of Yalcin teaches claim 6 as above.  Yalcin further teaches triggering an alert when the traveler fails to arrive within a predetermined time period at one of the one or more service providers (¶¶ 0044-46), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 8, Blair in view of Yalcin teaches claim 5 as above.  Yalcin further teaches the data relating to the interrupt is received from the traveler (¶ 0047), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 9, Blair in view of Yalcin teaches claim 5 as above.  Yalcin further teaches the remediating the interrupt comprises transmitting, from the pacted central processing system, an electronic message to the traveler (¶ 0062), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 11, Blair in view of Yalcin teaches claim 5 as above.  Yalcin further teaches the itinerary comprises a plurality of legs; and the remediating the interrupt comprises identifying one or more legs included in the plurality of legs that are incomplete (¶¶ 0022, 53-54), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.
As per claim 12, Blair in view of Yalcin teaches claim 11 as above.  Yalcin further teaches transmitting an electronic message to at least one service provider, included in the plurality of service providers, that are associated with the incomplete legs, said electronic message comprising data relating to the interrupt; and preemptively cancelling bookings at the at least one service provider associated with the incomplete leg (¶¶ 0058, 64-65), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, et al. in view of Yalcin, et al. as applied to claim 5 above, further in view of Jafri, U.S. Pat. Pub. No.  2016/0378874 (Reference C of the attached PTO-892). 
As per claim 10, Blair in view of Yalcin teaches claim 5 as above.  Yalcin further teaches the remediating the interrupt comprises transmitting, from the pacted central processing system, an electronic message to the traveler, said electronic message comprising a replacement itinerary (¶ 0062), which would have been obvious to incorporate for the same reasons as the elements in claim 5 above.  The references do not eplxiictly teach the itinerary is artificially-intelligent-based; which is taught by Jafri (¶¶ 0112, 119).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Jafri—namely, to better match customer preferences.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, et al. in view of Yalcin, et al. as applied to claim 12 above, further in view of Hindi, et al., U.S. Pat. Pub. No.  2013/0204676 (Reference D of the attached PTO-892). 
As per claim 13, Blair in view of Yalcin teaches claim 12 as above.  The references do not explicitly teach based on a number of incomplete legs, lowering, by a predetermined amount, a rating of the traveler; which is taught by Hindi (¶ 0016).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hindi—namely, to penalize no-show passengers.  Moreover, this is merely a combination of old elements in the art of travel services.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hed, et al., U.S. Pat. Pub. No.  2011/0055770 (Reference E of the attached PTO-892) relates to midstream itinerary reconstruction. 
Brunn, U.S. Pat. Pub. No.  2014/0278601 (Reference F of the attached PTO-892) relates to midstream itinerary reconstruction.
Coley, et al., U.S. Pat. No. 8,244,566 (Reference G of the attached PTO-892) relates to midstream itinerary reconstruction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628